DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a Continuation of U.S. Application No. 15/978,073 filed on 11 May 2018, issued on 19 November 2019 as U.S. Patent No. 10478655, and which claims priority to U.S. Provisional Application No. 62/577,121 filed on 25 October 2017.

Claim Objections
Claims 6 and 8-9 are objected to because of the following informalities:  
Claim 6, line 6, “to receive respective first and second” should read --to receive the respective first and second--
Claim 8, line 1, “wherein first and second” should read --wherein the first and second--
Claim 9, line 3, “the first and locking arms” should read --the first and second locking arms--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 8, line 2, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are with respect to the claim limitation of “substantially complementary.” The Office suggests deleting the term “substantially” from the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nurse et al. (US Patent No. 10071274) and further in view of Williamson (US Patent No. 0929067).
Regarding independent claim 1, Nurse teaches a jump rope device comprising:
a handle (101) comprising a handle grip (external surface of handle 101 constitutes a handle grip for a user to hold onto) and a first connecting member (see Fig. 10, male connector portion 901); and
a cable (rope portion 102, equivalent to a cable) comprising a second connecting member (see Fig. 10, female or receiving fitting 902);
wherein the first and second connecting members are configured to removably connect the cable to the handle (Col. 22, lines 23-25, “FIG. 10 shows male connector portion 901 as comprising a screw, or including helical threads, and as screwing into receiving fitting 902”, 
wherein one of the first and second connecting members comprises a male connecting member (first connecting member of handle 101 comprises a male connector portion 901) and a second one of the first and second connecting members comprises a female connecting member (second connecting member of rope portion 102 comprises a female/receiving fitting 902).

    PNG
    media_image1.png
    303
    533
    media_image1.png
    Greyscale

	Nurse does not teach wherein the male connecting member comprises a head comprising at least one locking projection; wherein the female connecting member defines an opening configured to receive at least a portion of the male connecting member into an internal cavity of the female connecting member, wherein the female connecting member comprises at least one locking arm, said at least one locking arm being biased into a first position, said at least one locking arm being configured to move from said first position into a second position as said male locking member is inserted into said opening, said at least one locking arm being configured to return to said first position following said insertion of the male connecting member to thereby create a secure connection between said male and female connecting members.
“The member 10 comprises a tubular body the bore 12 of which receives the member 11 at a snug fit”), wherein the female connecting member (10) comprises at least one locking arm (latches 20), said at least one locking arm being biased into a first position (via springs 22; lines 70-72, “In the groove 18 are springs 22 which bear on the latches and press them into locking position”), said at least one locking arm being configured to move from said first portion into a second position as said male locking member is inserted into said opening, said at least one locking arm being configured to return to said first portion following said insertion of the male connecting member to thereby create a secure connection between said male and female connecting members (lines 61-70, “The inner faces of the latches are beveled by reason of which they will be pushed outwardly away from the entrance to the transverse portion of the bayonet-slots upon being engaged by the lugs 16 when they are slid along the longitudinal portion of the slots, and after the lugs enter said transverse portions, the latches drop behind the same whereby they are locked as heretofore described”).

    PNG
    media_image2.png
    400
    496
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    330
    555
    media_image3.png
    Greyscale

	Therefore, as Williamson teaches an analogous connection between two structures comprising a male and a female connecting member, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the male connector portion (901) and the female/receiving fitting (902) of Nurse with the male connecting member (11) and the female connecting member (10) of Williamson for the purpose of achieving the predictable results of creating an easily releasable connection between the rope portion and the handle of the jump rope device of Nurse.
	Regarding claim 2, Nurse as modified by Williamson teaches wherein said at least one locking projection comprises first and second locking projections (two lugs 16 of Williamson), and wherein said at least one locking arm comprises first and second locking arms (two latches 20 of Williamson).
	Regarding claim 3, Nurse as modified by Williamson teaches wherein said first and second locking arms are biased into said first position by an internal spring (springs 22, see lines 70-72 cited above in claim 1).
	Regarding claim 4, Nurse as modified by Williamson teaches wherein the first and second locking arms (two latches 20 of Williamson) are disposed within respective first and second channels (grooves 18, see Fig. 3 of Williamson) that run longitudinally along opposite “Adjacent the bayonet-slots the wall of member 10 is enlarged or thickened as indicated at 17, and behind the rear end of said slots the enlargement has a groove 18 in which is pivotally mounted on a transverse pin 19 a latch 20 adapted to enter the longitudinal portion of the bayonet-slots and to extend across the entrance to the transverse portion 21 thereof”, where enlarged portion 17 of member 10 constitutes a base).
Regarding claim 5, Nurse as modified by Williamson teaches wherein the first and second locking arms (two latches 20 of Williamson) are pivotally connected to the base (via transverse pins 19, see Williamson lines 39-47 cited above in claim 4).
Regarding claim 6, Nurse as modified by Williamson teaches wherein the opening (opening of bore 12 of Williamson) includes a central portion (central circular portion of opening of bore 12) configured to receive a neck portion of the male connecting member (see annotated Fig. 1 of Williamson above, neck portion of member 11 indicated below lugs 16) when the male connecting member is inserted into the female connecting member (see Fig. 3 of Williamson), and wherein the opening further includes first and second notched portions (diametrically opposed bayonet-slots 15 of Williamson) that extend radially outward from the central portion (see Figs. 3 and 5 of Williamson), the first and second notched portions being configured to receive respective first and second locking projections (lugs 16 of Williamson) when the male connecting member is inserted into the female connecting member (Williamson lines 34-39, “The member 10 has diametrically-opposite bayonet-slots 15 which communicate with the bore 12, and on the outside of the member 11 are diametrically-opposite lugs 16 adapted to enter the bayonet-slots and thus form a bayonet-joint”).
Regarding claim 7, Nurse as modified by Williamson teaches wherein the first and second locking arms (two latches 20 of Williamson) are aligned with the first and second notched portions (bayonet-slots 15 of Williamson, see Fig. 3, lines 56-59, “The lugs are locking in this position by the latches 20 which extend across the entrance to the transverse portions of the bayonet-slots”).
Regarding claim 8, Nurse as modified by Williamson teaches wherein first and second locking projections (two lugs 16 of Williamson) define angled leading surfaces (broadly interpreted, the surfaces of each of the lugs 16 that contact the respective latches 20 when the male member 11 is inserted into the female member 10 constitute angled leading surfaces, where the angle of the surface can be considered 0 or 90 degrees) that are substantially complementary to corresponding angled leading surfaces defined by end portions of the first and second locking arms (beveled inner faces of latches 20, see Williamson lines 61-70 cited above in claim 1; surfaces of lugs 16 and of latches 20 can be considered substantially complementary as the surfaces of lugs 16 cause the latches 20 to move outwardly away from the female member 11 when the male member 10 is inserted into the opening of bore 12 as a result of contact between the surfaces of lugs 16 and the beveled surface of latches 20).
Regarding claim 9, although not explicitly disclosed, Nurse as modified by Williamson shows wherein the first and second locking arms (two latches 20 of Williamson) comprise respective first and second gripping portions (see annotated Fig. 3) configured to be pinched by a user’s fingers to move the first and second locking arms into the second position (unlocked position), thereby allowing the user to withdraw the male connecting member from the opening to disconnect the cable from the handle (based on the structure of the female member 10 of Williamson and the configuration of the springs 22 in groove 18 to bias the latches 20 into the .

    PNG
    media_image4.png
    305
    472
    media_image4.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10478655. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Patent anticipates the limitations of claims 1 and 2 of the instant application. 
Regarding claim 1 of the instant application, claim 1 of the Patent anticipates a jump rope device, comprising: a handle comprising a handle grip and a first connecting member (identical to lines 2-3 of Patent claim 1); and a cable comprising a second connecting member (identical to line 4 of Patent claim 1); wherein the first and second connecting members are configured to removably connect the cable to the handle (identical to lines 5-7 of Patent claim 1); wherein one of the first and second connecting members comprises a male connecting member and a second one of the first and second connecting members comprises a female connecting member (identical to lines 8-11 of Patent claim 1), wherein the male connecting member comprises a head comprising at least one locking projection (lines 12-13 of Patent claim 1, where the recited “first and second locking projections” anticipates the broader instant claim limitation of at least one locking projection); wherein the female connecting member defines an opening configured to receive at least a portion of the male connecting member into an internal cavity of the female connecting member (identical to lines 14-17 of Patent claim 1), wherein the female connecting member comprises at least one locking arm, said at least one locking arm being biased into a first position, said at least one locking arm being configured to move from said first position into a second position as said male locking member is inserted into said opening (lines 17-23 of Patent claim 1, where the recited “first and second locking arms” anticipates the broader instant claim limitation of at least one locking arm), said at least one locking arm being configured to return to said first position following said insertion of the male connecting member to thereby create a secure connection between said male and female connecting members (lines 23-35 of claim 1, where the recited limitation of “wherein said male connecting member and said female connecting member are configured such that rotation of said male connecting member relative to said male connecting member following said insertion moves said first and second locking projections out of contact with said first and second locking arms and into respective first and second apertures defined in said female connecting member, said movement of said locking projections into said apertures allowing said locking arms to be biased from said second position back into said first position and creating a secure connection between said male and female connecting members” anticipates the broader instant claim limitation, where the broader limitations of the instant application do not require the structure of first and second apertures as recited in the Patent to achieve the claimed function).
Regarding claim 2 of the instant application, claim 1 of the Patent anticipates wherein said at least one locking projection comprises first and second locking projections (lines 12-13 of claim 1), and wherein said at least one locking arm comprises first and second locking arms (lines 17-19 of claim 1). [Note - The limitations of claim 2 of the instant application are recited identically in claim 1 of the Patent]

 Claims 3-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6-9 of U.S. Patent No. 10478655.
Regarding claim 3 of the instant application, claim 2 of the Patent recites the identical limitations.
Regarding claim 4 of the instant application, claim 3 of the Patent recites the identical limitations.
Regarding claim 5 of the instant application, claim 4 of the Patent recites the identical limitations.
Regarding claim 6 of the instant application, claim 6 of the Patent recites the identical limitations.
Regarding claim 7 of the instant application, claim 7 of the Patent recites the identical limitations.
Regarding claim 8 of the instant application, claim 8 of the Patent recites the identical limitations.
Regarding claim 9 of the instant application, lines 1-5 and 9-10 of claim 9 of the Patent anticipate the limitations of claim 9 of the instant application, by reciting the identical limitations in addition to a narrowing limitation of “allowing the user to rotate the male connecting member relative to the female connecting member until the first and second locking projections are aligned with respective first and second notches of the opening” in lines 5-9, where the first and second notched portions are not required by the broader limitations of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bush (US Patent No. 3345710) teaches a locking disconnect coupling between two structures that comprises a male connecting member and a female connecting member, and can be used as an alternate secondary reference for a 35 U.S.C. 103 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 7:30AM-3:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784